Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 5-11-22 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election of Species A (Fig. 3), Species F (Fig. 12), Species H (Fig. 17), Species Z (Fig. 37), Species AA (Fig. 40) and Species FF (Fig. 44) in the reply filed on 5-11-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Although applicant has indicated claims 1-7, 10-18, 20, and 21 are directed towards the elected species, claim 8 recites “a relay lens group” which is directed towards the elected Species A (Fig. 3).
However, claim 7 recites a display unit housing that “is located at a position of an occipital bone of the wearer” which is not present in the elected Species A and is instead directed towards non-elected species E (Fig. 13). Claim 10 recites “an image guide fiber” which is not present in either elected Species A or Species H, and is instead directed towards non-elected species D (Fig. 9) or Species M (Fig. 22). Claim 16 recites wherein the “frame is connected to the housing at a position close to a nose of the wearer” which is not present in the elected Species FF and is instead directed towards non-elected species GG (Fig. 45) or HH (Fig. 46). Claim 17 recites “wherein the frame houses at least a part of the housing” which is not present in the elected Species FF and is instead directed towards non-elected species II (Fig. 47). Claim 21 is directed towards an “MHL system” which is not present in the elected Species Z and is instead directed towards non-elected species Y (Fig. 36).  
Therefore, claims 7, 9, 10, 16, 17, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-11-22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Pan et al. (US 2018/0031843).
Regarding claim 1, Pan (Fig. 2, 3 and 11) discloses a head-mounted display device (seen on a user’s head 900 in Fig. 2) comprising:
an image display unit (326) configured to emit image light (L2);
a light guide member (228 in Fig. 2, called an “optical waveguide” in [0057], shown more clearly in Fig. 11, also corresponding to 328 in Fig. 3) configured to guide the image light and emit the image light to eyes of a wearer who wears the head-mounted display device (“the optical waveguide element may project the image beam L2 to the eye of the user 900” as discussed in [0056]); and
a relay optical system (330) arranged between the image display unit and the light guide member (as seen in Fig. 3, the 330 is between the 326 and 328), and configured to relay the image light from the image display unit to the light guide member (330 transmits the light L2, from 326, to 328, see [0041]), and form an intermediate image at least once before the image light enters the light guide member (330 is used to “focus and form the intermediate image M” as discussed in [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above, and further in view of Wall et al. (US 2017/0299860).
Regarding claim 2, Pan discloses a head-mounted display device as discussed above, further comprising:
an optical system (340) located between a position of the intermediate image and the light guide member (as seen in Fig. 3, 340 is between M and 328).
However, Pan fails to teach or suggest where the optical system is “configured to transform the image light to one of parallel light and telecentric light.”
Wall (Fig. 3 and 8) discloses a head-mounted display device (discussed in [0002]) comprising:
an image display unit (203) configured to emit image light (“light corresponding to the image” discussed in [0052]);
a light guide member (100, called a “waveguide”) configured to guide the image light and emit the image light to eyes of a wearer who wears the head-mounted display device (“100 can transfer light corresponding to the image from an entrance pupil of the waveguide to an exit pupil of the waveguide, where the image can be viewed by for example, a human eye 214” as discussed in [0052]); and
a relay optical system (including 802, 804, 806, 808, and 810, seen in Fig. 8, with “lens relay” discussed in [0108]) arranged between the image display unit and the light guide member (as seen in Fig. 8, 802, 804, 806, 808, and 810 are each “before” element 306, while Fig. 3A shows that 306 is between the image display unit and the light guide member), and configured to relay the image light from the image display unit to the light guide member (as seen in Fig. 8, the light is relayed from 203 via entrance pupil 801, and then through 802, 804, 806, 808, and 810 before being output to 100, see [0111]), and form an intermediate image at least once before the image light enters the light guide member (an intermediate image is formed at 306 by 802, 804, 806, 808, and 810, see also [0108]), and
an optical system (308) located between a position of the intermediate image and the light guide member (308 is between the intermediate image 306 and 100, shown in Fig. 3A), and configured to transform the image light to one of parallel light (308 is used to “collimate and project the display image” as discussed in [0064]) and telecentric light (this limitation is not being examined due to the alternative language “one of”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan so the optical system is configured to transform the image light to parallel light as taught by Wall because this improves image quality (see [0114]).

Regarding claim 3, Pan and Wall disclose a head-mounted display device as discussed above, and Wall further discloses wherein the optical system (308) is one of a concave mirror and a collimator lens (“lens” and “collimate” both discussed in [0064]).
It would have been obvious to one of ordinary skill in the art to combine Pan and Wall for the same reasons as discussed above.

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above, and further in view of Takeda et al. (US 2018/0095281, hereafter “Takeda ‘281”).
Regarding claim 4, Pan discloses a head-mounted display device as discussed above, however fails to teach or suggest wherein the image display unit is located posterior to a plane that is in contact with both eyeballs of the wearer.
Takeda ‘281 (Fig. 1) discloses a head-mounted display device wherein the image display unit (10, called an “optical engine”) is located posterior to a plane that is in contact with both eyeballs of the wearer (as seen in Fig. 1, 10 is located entirely “below” the eyeballs EY of the wearer in the X direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan so the image display unit is located posterior to a plane that is in contact with both eyeballs of the wearer as taught by Takeda ‘281 because Takeda ‘281 teaches that a variety of arrangements for the image display unit are possible (eg. next to the temples as seen in Fig. 1, but also possibly vertically above the eyes as in Fig. 8, etc.) without hindering operation of the display device.

Regarding claim 6, Pan discloses a head-mounted display device as discussed above, however fails to teach or suggest wherein a center of the image display unit is arranged so as to overlap with a temporal bone of the wearer.
Takeda ‘281 (Fig. 1) discloses a head-mounted display device wherein a center of the image display unit (the center of 10, eg. approximately where label 51 is located, in Fig. 1) is arranged so as to overlap with a temporal bone of the wearer (as seen in Fig. 1, the central portion of 10 is right in front of the ear, which is the area of the temporal bone of a wearer, compare to the applicant’s Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan so the image display unit is located posterior to a plane that is in contact with both eyeballs of the wearer as taught by Takeda ‘281 because Takeda ‘281 teaches that a variety of arrangements for the image display unit are possible (eg. next to the temples as seen in Fig. 1, but also possibly vertically above the eyes as in Fig. 8, etc.) without hindering operation of the display device.

Regarding claim 8, Pan discloses a head-mounted display device as discussed above, however fails to teach or suggest wherein the relay optical system includes at least a relay lens group.
Takeda ‘281 (Fig. 1 and 3) discloses a head-mounted display device (discussed in [0001]) comprising:
an image display unit (11) configured to emit image light (11 is an “image forming section that outputs the image light” as discussed in [0039]);
an optical member (32) configured to guide the image light (AX) and emit the image light (as KK) to eyes of a wearer who wears the head-mounted display device (32 guides the light AX to the user’s eye EY as light KK, discussed in [0048]); and
a relay optical system (12c) arranged between the image display unit and the optical member (as seen in Fig. 3, 12c is between 11 and 32), and configured to relay the image light from the image display unit to the optical member (12c transmits the light AX from 11, to 32, see [0040]), and form an intermediate image at least once before the image light enters the light guide member (intermediate image CZ),
wherein the relay optical system includes at least a relay lens group (including lens 14 to, see [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan so the relay optical system includes at least a relay lens group as taught by Takeda ‘281 because this improves the image quality (see [0016]).

Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above, and further in view of Takeda et al. (US 2013/0235440, hereafter “Takeda ‘440”).
Regarding claim 5, Pan discloses a head-mounted display device as discussed above, further comprising:
a temple configured to rest on an ear of the wearer to support the head-mounted display device (the “arms” of the glasses, shown over the ears of the user’s head 900 in Fig. 2).
However, Pan fails to teach or suggest wherein a center of the image display unit is located posterior to at least a center of an interval between the light guide member and the temple.
Takeda ‘440 (Fig. 8 and 9) discloses a head-mounted display device (seen on a user’s head in Fig. 8) comprising:
an image display unit (511a) configured to emit image light (for forming “image light” as discussed in [0070]);
an optical member (20) configured to guide the image light (SL) and emit the image light (as PL) to eyes of a wearer (EY) who wears the head-mounted display device (“enabling the wearer to observe the virtual image” as discussed in [0039]); and
a relay optical system (ML, with “relay lens” discussed in [0070]) arranged between the image display unit and the optical member (as seen in Fig. 9, ML is between the image display unit 511a and 20), and configured to relay the image light from the image display unit to the optical member (as seen in Fig. 9, the light GL is relayed from 511a to 20 as SL), and
a temple (EB) configured to rest on an ear of the wearer to support the head-mounted display device (as seen in Fig. 8, seen also at a different angle in Fig. 3).
Additionally, Takeda ‘440 discloses wherein the entire image display unit 511a is behind the temple (as seen in Fig. 8).
Therefore, the combination of Pan and Takeda ‘440 would provide a head-mounted display device wherein a center of the image display unit (eg. the center of 511a, shown in Fig. 8 of Takeda ‘440) is located posterior to at least a center of an interval between the light guide member and the temple (as taught by Pan, the imaging element 328, corresponding to the “virtual-image forming member 20” of Takeda ‘440, may be a light guide as seen in Fig. 11, and as shown in Fig. 8 of Takeda ‘440, the “center of an interval between the light guide member and the temple” occurs roughly near the ear of the user, while 511a is positioned more to the right side, which is the posterior position in the view of Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan so a center of the image display unit is located posterior to at least a center of an interval between the light guide member and the temple as taught by Takeda ‘440 because this may “disperse the weight of the entire virtual image display device 500 and adjust the balance of the center of gravity” (see [0076]).

Regarding claim 11, Pan discloses a head-mounted display device as discussed above, however fails to teach or suggest a condensing optical system arranged between the image display unit and the relay optical system and configured to condense the image light emitted from the image display unit.
Takeda ‘440 (Fig. 8 and 9) discloses a head-mounted display device (seen on a user’s head in Fig. 8) comprising:
an image display unit (511a) configured to emit image light (for forming “image light” as discussed in [0070]);
an optical member (20) configured to guide the image light (SL) and emit the image light (as PL) to eyes of a wearer (EY) who wears the head-mounted display device (“enabling the wearer to observe the virtual image” as discussed in [0039]); and
a relay optical system (ML, with “relay lens” discussed in [0070]) arranged between the image display unit and the optical member (as seen in Fig. 9, ML is between the image display unit 511a and 20), and configured to relay the image light from the image display unit to the optical member (as seen in Fig. 9, the light GL is relayed from 511a to 20 as SL), and
a condensing optical system (CLr, CLg, and CLb) arranged between the image display unit and the relay optical system (as seen in Fig. 9, CLr, CLg, and CLb are between the image display unit 511a and ML) and configured to condense the image light emitted from the image display unit (“CLr, CLg, and CLb that respectively condense color lights emitted from the color light sources 511r, 511g, and 511b” as discussed in [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include a condensing optical system arranged between the image display unit and the relay optical system and configured to condense the image light emitted from the image display unit as taught by Takeda ‘440 because this allows a “wearer to recognize the virtual image” (see [0075]).

Regarding claim 12, Pan discloses a head-mounted display device as discussed above, however fails to teach or suggest an optical member configured to bend the image light emitted from the image display unit, to cause the image light to enter the relay optical system.
Takeda ‘440 (Fig. 8 and 9) discloses a head-mounted display device (seen on a user’s head in Fig. 8) comprising:
an image display unit (511a) configured to emit image light (for forming “image light” as discussed in [0070]);
an optical member (20) configured to guide the image light (SL) and emit the image light (as PL) to eyes of a wearer (EY) who wears the head-mounted display device (“enabling the wearer to observe the virtual image” as discussed in [0039]); and
a relay optical system (ML, with “relay lens” discussed in [0070]) arranged between the image display unit and the optical member (as seen in Fig. 9, ML is between the image display unit 511a and 20), and configured to relay the image light from the image display unit to the optical member (as seen in Fig. 9, the light GL is relayed from 511a to 20 as SL), and
an optical member (CLr, CLg, and CLb) configured to bend the image light emitted from the image display unit (CLr, CLg, and CLb are “condensing lenses” as discussed in [0071], and so will bend the light to be more concentrated), to cause the image light to enter the relay optical system (as seen in Fig. 9, image light GL enters the relay optical system ML via CLr, CLg, and CLb, and then through FB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include an optical member configured to bend the image light emitted from the image display unit, to cause the image light to enter the relay optical system as taught by Takeda ‘440 because this allows a “wearer to recognize the virtual image” (see [0075]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above, and further in view of Osterhout et al. (US 2016/0116745).
Regarding claim 13, Pan discloses a head-mounted display device as discussed above, however fails to teach or suggest a light shielding mechanism.
Osterhout (Fig. 104-106) discloses a head-mounted display device including a light shielding mechanism (10420) configured to switch the light guide member between a non-transparent state (called a “blocking mode” for example seen at 10622 in Fig. 106) and one of a transparent state and a semi-transparent state (called a “non-blocking mode” for example seen at 10623 in Fig. 106) at least in a direction from the light guide member to the eyes of the wearer (10420 is controllable to “enabling a selectable optical density” for “blocking see-thru light from the environment” as discussed in [0508]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include a light shielding mechanism as taught by Osterhout because this can “improve the appearance of opacity in displayed objects” (see [0508]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above, and further in view of Heinrich et al. (US 2013/0169513).
Regarding claim 14, Pan discloses a head-mounted display device as discussed above, however fails to teach or suggest a bone-conduction speaker provided in a display unit housing that houses the image display unit, and configured to cause a bone of the wearer to vibrate to transfer sound.
Heinrich (Fig. 2) discloses a head-mounted display device including a bone-conduction speaker (134) provided in a display unit housing (114) that houses the image display unit (132), and configured to cause a bone of the wearer to vibrate to transfer sound (“134 is configured to transmit a signal to cause vibrations in a bone” to “cause the user to perceive sound” as discussed in [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include a bone-conduction speaker as taught by Heinrich because this allows a user to perceive sound that is not projected towards others in the vicinity, providing a “personal and discreet listening experience for the user” (see [0025]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above, and further in view of Hiraide (US 2014/0327603).
Regarding claim 15, Pan discloses a head-mounted display device as discussed above, further comprising:
a housing (210, called a “body”) that houses at least the light guide member and the relay optical system (as seen in Fig. 2, similar to “the image display device 120 is disposed in the apparatus body 110” as discussed in [0029]).
However, Pan fails to teach or suggest wherein there is also a frame connected to the housing.
Hiraide (Fig. 1) discloses a head-mounted display device, comprising:
a housing (including 105d and 108) that houses at least the light guide member (20 is enclosed by 108 on the bottom, see [0042]) and the optical system (optical system 105a and 105b is “covered with a cover-like armor member” 105d as discussed in [0042]); and
a frame (including 104 and 107) configured to fix the head-mounted display device to a head of the wearer (using 104, for example by being “supported by the ears” as discussed in [0045]), wherein the frame is connected to the housing at a position of any portion where the light guide member is housed, of the housing (107 is attached to 108 near the center where the two light guide members meet, see [0043] which discusses how “center section 108g of the protector 108 is fixed to a center section 107g of the frame 107”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include a frame connected to the housing as taught by Hiraide because this provide protection for the light guide and optical system (see [0044]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above, and further in view of Peterson (US 2017/0142392).
Regarding claim 18, Pan discloses a head-mounted display device as discussed above, however fails to teach or suggest a receiving unit configured to receive image data from an external device, wherein the image display unit emits the image light based on the image data.
Peterson discloses a head-mounted display device (“head mounted stereoscopic display system” discussed in [0003]) including a receiving unit configured to receive image data (called a “video signal” in [0086]) from an external device (discussed in [0086], the display receives a video signal “with a cable” from an external device such as a “motherboard,” similar to Fig. 2), wherein the image display unit emits the image light based on the image data (although “light” is not directly references, “luminance” and “brightness” of the display based on the “signal of the input image” is discussed in [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include a receiving unit configured to receive image data from an external device, wherein the image display unit emits the image light based on the image data as taught by Peterson because this can reduce the number of circuits required in the head mounted display, reducing weight.

Regarding claim 20, Pan and Peterson disclose a head-mounted display device as discussed above, and Peterson further discloses wherein the receiving unit receives at least one of the image data and voice data from the external device based on a V-by-One HS system (“the output of the motherboard and the display is conventionally limited to standard interfaces, such as for example, MIPI, low-voltage differential signaling (LVDS), V-by-One” as discussed in [0086]).
It would have been obvious to one of ordinary skill in the art to combine Pan and Peterson for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691